WESSEL, JOHN D., Associate Judge.
Juanita Riles appeals an adverse jury verdict in a negligence case.
The facts in this case indicate that while Riles was a tenant in the appellees’ apartment building, a ceiling fan was defectively installed in her bedroom, which ultimately fell and injured her.
The evidence at trial indicates the fan fell because of this defective installation.
The trial court instructed the jury that the owner of the premises was not liable unless he had actual knowledge of the condition which caused the injury. This notice instruction was improper as the sole issue presented to the jury was the question of negligent installation, not the negligent maintenance of the installed fan. Inasmuch as the dangerous condition was *296created by the owner’s employees in the installation of the fan, there is no requirement for notice. Food Fair Stores, Inc. v. Trusell, 131 So.2d 730 (Fla.1961). The instruction to the jury was in error and confusing and obviously misled the jury causing them to reach a conclusion contrary to the facts and law. See Schlein v. Florida East Coast Railway Co., 339 So.2d 1142 (Fla. 3rd DCA 1976), cert. denied, 348 So.2d 947 (Fla.1977); Allstate Insurance Company v. Vanater, 297 So.2d 293 (Fla.1974).
REVERSED AND REMANDED FOR A NEW TRIAL.
DOWNEY and WARNER, JJ., concur.